TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-16-00456-CR



                                 Gregory Chris Angelo, Appellant

                                                   v.

                                   The State of Texas, Appellee


       FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
           NO. 47,376, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Gregory Chris Angelo was convicted of a non-death-penalty capital

murder in 1997, and the trial court automatically sentenced him to life imprisonment. He appealed

his conviction to this Court, which affirmed the conviction. In May, 2016, Angelo filed a pro se

motion for DNA testing in the trial court to have a pistol, pistol clip, and scissors found at the crime

scene tested for the presence of blood. The trial court concluded that Angelo had no reasonable

grounds for his motion for DNA testing and denied the motion.

               Angelo’s court-appointed attorney has filed a motion to withdraw supported by a brief

concluding that the appeal is frivolous and without merit. Counsel’s brief meets the requirements of

Anders v. California by presenting a professional evaluation of the record and demonstrating that

there are no arguable grounds to be advanced. See Anders v. California, 386 U.S. 738, 744-45

(1967); Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio,
488 U.S. 75, 80-82 (1988). Angelo’s counsel has represented to the Court that he provided copies

of the motion and brief to Angelo; advised Angelo of his right to examine the appellate record, file

a pro se brief, and pursue discretionary review following the resolution of the appeal in this Court;

and provided Angelo with a form motion for pro se access to the appellate record along with the

mailing address of this Court. See Kelly v. State, 436 S.W.3d 313, 319-21 (Tex. Crim. App. 2014).

Although Angelo requested and received the appellate record and additional time to file a pro se

brief, that time has run and no pro se brief has been filed.

                  We have independently reviewed the record and have found nothing that might

arguably support the appeal. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766; Bledsoe

v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). We agree with counsel that the appeal

is frivolous and without merit. We grant counsel’s motion to withdraw and affirm the judgment

of conviction.1




       1
          No substitute counsel will be appointed. Should Angelo wish to seek further review of his
case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review or file a pro se petition for discretionary review. See generally Tex. R. App.
P. 68-79 (governing proceedings in Court of Criminal Appeals). Any petition for discretionary
review must be filed within thirty days from the date of either this opinion or the date that this Court
overrules the last timely motion for rehearing filed. See id. R. 68.2. The petition must be filed with
the clerk of the Court of Criminal Appeals. Id. R. 68.3(a). If the petition is mistakenly filed with
this Court, it will be forwarded to the Court of Criminal Appeals. Id. R. 68.3(b). Any petition for
discretionary review should comply with the rules of appellate procedure. See id. R. 68.4. Once this
Court receives notice that a petition has been filed, the filings in this case cause will be forwarded
to the Court of Criminal Appeals. See id. R. 68.7.

                                                   2
                                           __________________________________________

                                           David Puryear, Justice

Before Justices Puryear, Pemberton, and Field

Affirmed

Filed: November 17, 2016

Do Not Publish




                                                3